JOURNAL ENTRY AND OPINION
Upon review, the Court of Appeals has determined that the trial court has not issued a final appealable order in this case.
Here, Maggie Williams, Kimberly Williams, and Laphonso Williams have filed a declaratory judgment action against Allstate Insurance Co., Sylvester Bennett, and Omni Insurance Group, Inc. The trial court entered its determination with regard to the plaintiffs' claims against Allstate and Omni, but a careful review of the record indicates the court has not adjudicated the following claims arising from the Williams' action: Allstate's cross claim against Omni seeking a declaration that its coverage is secondary or excess to that of Omni, Allstate's third party action against Donnis Young and Paris Martin, and the counterclaim of Clerac Inc., dba Enterprise Rent-A-Car, a third-party defendant, against Maggie and Laphonso Williams.
The court has neither ruled on all pending claims presented in the case nor made an express determination of no just cause for delay in its February 6, 2002 order in accordance with Civ.R. 54(B). Without a final appealable order, we lack jurisdiction to review this case. See, e.g., Chef Italiano Corp. v. Kent State Univ. (1989), 44 Ohio St.3d 86. Accordingly, we dismiss Allstate and Omni's appeals and remand the case to the trial court for further proceedings on the remaining claims.
These appeals are dismissed and remanded for further proceedings on the remaining claims.
It is ordered that appellees recover of appellants their costs herein taxed.
It is ordered that a special mandate issue out of this court directing the Common Pleas Court to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
KENNETH A. ROCCO, P.J., and JAMES J. SWEENEY, J., CONCUR.